UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7122


MARTIN V. BARR, III,

                Petitioner - Appellant,

          v.

DIRECTOR OF THE DEPARTMENT OF CORRECTIONS,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.      Robert E. Payne, Senior
District Judge. (3:13-cv-00785-REP-RCY)


Submitted:   November 10, 2015            Decided:   November 13, 2015


Before GREGORY, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Martin V. Barr, III, Appellant Pro Se. Richard Carson Vorhis,
Senior Assistant Attorney General, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Martin V. Barr, III, seeks to appeal the district court’s

order adopting the recommendation of the magistrate judge and

denying     relief        on     his    28     U.S.C.     § 2254     (2012)       petition.

The order is not appealable unless a circuit justice or judge

issues      a       certificate           of       appealability.            28         U.S.C.

§ 2253(c)(1)(A) (2012).                A certificate of appealability will not

issue     absent     “a        substantial      showing      of     the   denial        of   a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating           that   reasonable      jurists        would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El       v.    Cockrell,     537 U.S. 322,       336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Barr has not made the requisite showing.                      Accordingly, we deny a

certificate        of      appealability            and      dismiss        the     appeal.

We dispense      with      oral    argument        because    the    facts        and   legal



                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3